Citation Nr: 1627382	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-16 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for Barrett's esophagus disorder, to include as secondary to GERD.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for pulmonary embolism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1993 to August 1997 then in the United States Marine Corps Reserves until April 2003.  The Veteran also served in the United States Air Force from April 2003 to September 2004 with service in a designated imminent danger pay area from October 2003 to November 2003 and a February 2004 to May 2004 in Qatar, Uzbekistan, Turkey, with additional service in the Air National Guard until November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the course of the appeal, the claims file was transferred to the RO in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records from May 2013 to April 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required for the AOJ to verify all of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) during his service in the Marine Corps Reserves and Air National Guard.

Review of the file shows the Veteran served 6 days of inactive service prior to August 8, 1993, served on active duty in the Marine Corps from August 8, 1993 to August 8, 1997 then in the Marine Corps Reserves until April 2004, on active duty in the Air Force from April 14, 2003 to September 15, 2004 then in the Air National Guard until November 19, 2007. 

At this time, the evidence currently of record does not specify when he was on active duty, ACDUTRA, and INACDUTRA during his period of service in the Marine Corps Reserves from August 1997 to April 2003, which includes the most relevant time in question when he noted a two-year history of pain in both knees on September 30, 1999 and a November 6, 2001 MRI report showed small effusion on the right knee joint and degenerative changes.  

The evidence currently of record also does not specify when he was on active duty, ACDUTRA, and INACDUTRA during his period of service in the Air National Guard from September 16, 2004 to November 19, 2007, which includes the most relevant time in question when an October 12, 2004 record notes mid upper back subluxation; a May 11, 2007 record notes esophagitis, chronic reflux, gastritis, and Barrett's esophagus disease; a May 17, 2007 record notes a history of GERD and Barrett's esophagus; and a September 1, 2005 record notes diagnosis of GERD, Barrett's esophagus, and non-erosive gastritis.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Active military service includes disability resulting from injury or disease incurred in or aggravated during active duty and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is sometimes referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000).  The mere fact that a claimant has established status as a "veteran" for other periods of service (e.g., the veteran's prior period of active duty) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See id.; Paulson, 7 Vet. App. at 470.

Thus, the Board finds that, in order to properly adjudicate the claims on appeal for entitlement to service connection for bilateral knee disorder, back disorder, GERD, Barrett's esophagus disorder, and gastritis, all periods of active duty, ACDUTRA, and INACDUTRA must be verified, particularly from August 1997 to April 2003 and from September 2004 to November 2007.

Next, a remand is needed to obtain VA examinations and medical opinions for the issues of entitlement to service connection for bilateral knee disorder, Barrett's esophagus disorder, gastritis, back disorder, and pulmonary embolism.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the knees, review of the record shows post-service x-ray results of degenerative change in both knees during the appeal period in November 2015.  A September 2003 in-service pre-deployment examination noted history of left knee meniscal tear one year prior and the Veteran reported in the April 2013 substantive appeal (VA Form 9) that his knee conditions are direct result of running during active service in the Marine Corps.  Moreover, as noted above, notations of treatment regarding the knees are noted during service in the Marine Corps Reserves.  

With regard to Barrett's esophagus disorder, review of the record shows post-service diagnosis of "possible Barrett's" during the appeal period in July 2015.  While service treatment records during active service are silent, as noted above, notations regarding this disorder are noted during service in the Air National Guard.  Further development is need to clarify whether the Veteran has a current diagnosis and, if so, is it secondary to GERD (as asserted by the Veteran in the April 2013 substantive appeal) or attributable to an undiagnosed illness pursuant to his service in the Southwest Asia theater of operations in 2004 and 2004.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. §§ 3.310, 3.317 (2015).

With regard to gastritis, review of the record shows post-service assessment of mild abnormal nonspecific small bowel gas pattern during the appeal period in July 2015.  Service treatment records show diagnosis of gastroenteritis and recurrent epigastric pain and nausea in October 2003 and August 2004.  Moreover, as noted above, notations of gastritis are noted during service in the Air National Guard.  As such, further development is need to clarify whether the Veteran's symptoms of gastritis attributable to a current diagnosis or to an undiagnosed illness pursuant to his service in the Southwest Asia theater of operations in 2004 and 2004.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

With regard to a back disorder, review of the record shows post-service reports of back pain and normal x-ray results of the lumbar spine during the appeal period in 2007 and April 2011; however, the Veteran asserted in the December 2015 VA Form 27-0820 that he has arthritis.  Service treatment records document history of back pain in September 2003 and January 2004 treatment after a motor vehicle accident for back pain and normal x-ray results of the thoracic spine.  Moreover, as noted above, a notation of mild upper back subluxation is noted during service in the Air National Guard in October 2004.  As such, further development is need to clarify whether the Veteran's has a current back disability, and if so, is it attributable to an active in-service occurrence or to an undiagnosed illness pursuant to his service in the Southwest Asia theater of operations in 2004 and 2004.  See 38 U.S.C.A. § 1117; 38 C.F.R. §§ 3.303, 3.317.

With regard to pulmonary embolism, review of the record shows post-service notations during the appeal period of bilateral pulmonary emboli on the April 2010 temporary disability retired list (TDRL) examination report, pulmonary embolism listed among the Veteran's list of active problems in VA treatment records, and July 2014 hospitalization report for chest pain.  During the appeal period, the Veteran reported receiving treatment for chest pain and shortness of breath several times during active duty.  As such, further development is needed to determine whether the Veteran's current diagnosis of pulmonary embolism is related to an active in-service occurrence.  See 38 U.S.C.A. § 1154(b) (2014); 38 C.F.R. § 3.303.

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources in order to verify the specific dates when the Veteran was on active duty, ACDUTRA, and INACDUTRA from August 1997 to April 2003 (during which noted pertinent treatment for the knees were on September 30, 1999 and November 6, 2001) and from September 2004 to November 2007 (during which noted pertinent treatment for back, GERD, Barrett's esophagus disorder, and gastritis on October 12, 2004, September 1, 2005 and in May 2007, and back on October 12, 2004).

Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  All outstanding service personnel records also should be obtained and associated with the claims file.

Records concerning service merely denoting the amount of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on ACDUTRA and INACDUTRA.  

Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The AOJ, therefore, must make as many attempts for these records as are necessary to comply with this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1) (2015). 

2.  After completing the above action, conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

3.  Obtain any outstanding VA treatment records dated since December 2015.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

4.  Obtain an appropriate examination to determine the etiology of any bilateral knee disability, to include arthritis, that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  Only if the physician concludes that an examination is required, should one be provided.

For any knee diagnosis identified since November 2008 (even if it has since resolved), the examiner should opine as to whether it is at least as likely as not that the diagnosis manifested in service or is otherwise causally or etiologically related to am injury or event during his periods of honorable service.

If the Veteran has any knee symptomatology since November 2008 (even if it has since resolved) that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that these symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology such as pain.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  Obtain an appropriate examination to determine the etiology of any diagnosis of Barrett's esophagus disorder that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  Only if the physician concludes that an examination is required, should one be provided.  A complete rationale must be provided for any opinion offered.

For any diagnosis of Barrett's esophagus disorder identified since November 2008 (even if it has since resolved), the examiner should opine as to whether it is at least as likely as not that the diagnosis (a) manifested in or is otherwise causally or etiologically related to an injury or event during his period of honorable service in the Air National Guard from September 2004 to November 2007; (b) related or due to his diagnosis of GERD; or (c) permanently aggravated by GERD.  Note: the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If the Veteran has any symptomatology for Barrett's esophagus disorder since November 2008 (even if it has since resolved) that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not these symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6.  Obtain an appropriate examination to determine the etiology of any disorder for gastritis that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  Only if the physician concludes that an examination is required, should one be provided.  A complete rationale must be provided for any opinion offered. 

For any diagnosis of a disorder for gastritis identified since November 2008 (even if it has since resolved), the examiner should opine as to whether it is at least as likely as not that the diagnosis manifested in or is otherwise causally or etiologically related to an injury or event during his periods of honorable service.  

If the Veteran has any symptomatology for gastritis since November 2008 (even if it has since resolved) that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not these symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

7.  Obtain an appropriate examination to determine the etiology of any back disorder, to include arthritis, that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  Only if the physician concludes that an examination is required, should one be provided.  A complete rationale must be provided for any opinion offered. 

For any diagnosis of a back disorder identified since November 2008 (even if it has since resolved), the examiner should opine as to whether it is at least as likely as not that the diagnosis manifested in or is otherwise causally or etiologically related to an injury or event during his periods of honorable service.  

If the Veteran has any symptomatology for the back since November 2008 (even if it has since resolved) that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not these symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

8.  Obtain an appropriate examination to determine the etiology of pulmonary embolism.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  Only if the physician concludes that an examination is required, should one be provided.  A complete rationale must be provided for any opinion offered. 

For any diagnosis of pulmonary embolism identified since November 2008 (even if it has since resolved), the examiner should opine as to whether it is at least as likely as not that the diagnosis manifested in or is otherwise causally or etiologically related to an injury or event during his periods of honorable active service.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

9.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

10.  After the development requested has been completed, the AOJ should review all examination reports and the medical opinions to ensure that each is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

11.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


